Citation Nr: 1328894	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for a sciatic nerve disability.


                                                    REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The claim was before the Board on a previous occasion, and was remanded in August 2010 for evidentiary development.  Unfortunately, for reasons discussed in detail below, additional remedial action is necessary in this case.    

The Veteran appeared at a Travel Board hearing in March 2010.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  


REMAND

The Veteran in this case contends that he developed a sciatic nerve disability as a result of being treated for a sexually-transmitted disease (STD) at Ft. Jackson, South Carolina during his basic training in 1975.  

The Board, in its remand order of August 2010, noted that the service treatment records did not appear to be complete, and it was asked that an inquiry be sent to the appropriate service department agency so that additional records could be located.  Specifically, the Board asked that any clinical records from Ft. Jackson, South Carolina, from the time of the Veteran's service, be located and associated with the claims file.  Additionally, it was requested that Social Security Administration (SSA) records be located.  

The record does contain hard copies of the Veteran's SSA records, and to that extent, the previous remand's mandates have been fulfilled.  With regard to the search for additional service treatment records, however, the Board must conclude that further development is necessary.  

Specifically, the Board notes that, upon receipt of the remand instructions, the RO queried the National Personnel Records Center (NPRC) for "all" service treatment records for the Veteran.  The response from that agency, which was marked "complete" in December 2010, was that all available treatment records had been submitted; however, if "clinical records" were being requested, than a new submission was required utilizing a different type of request code.  The RO, in noting this, resubmitted the request for clinical records for Ft. Jackson, South Carolina; however, the incorrect dates of service were submitted.  Indeed, the Veteran's service dates were from June 1975 to July 1977, with the earliest part of that service occurring at Ft. Jackson.  The RO, in its February 2011 re-submission for clinical records, asked for clinical records from August 1976 through August 1977.  The response from the NPRC, noted to be "complete" in April 2011, was that "searches of Ft. Jackson for 1977 were conducted, but no records were located."  

The Veteran's representative has pointed out that the incorrect dates were submitted to the NPRC initially, and the Board notes that not only is this true, but also that the clinical records for calendar year 1977 were the only archives checked by that agency.  The Veteran's service at Ft. Jackson was in the initial part of his service in the Army, and dated to June 1975.  The Veteran has requested that an additional attempt be made to secure records using the correct dates of service, as the RO's request was in error.  The Board must agree with this request.  

Indeed, Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   In this case, it was specifically ordered that potentially outstanding service treatment records, to include clinical records from Ft. Jackson during the period of the Veteran's service, be obtained and associated with the claims file.  That the RO did not utilize the correct dates of service in its request, and that the NPRC did not check the appropriate dates during its search for clinical records, are problems which require remedial developmental actions before an adjudication as to the merits can occur.  As such, the case must yet again be remanded so that a new request for outstanding service treatment records can be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or other appropriate service department agency to attempt to locate any additional service treatment records from June 1975 to August 1977.  Specifically, clinical records from Ft. Jackson, South Carolina should be requested using the correct dates of service and correct request code.  Should no records exist after an exhaustive search, so annotate the record. 

2.  After the above-directed development has been accomplished to the extent possible, review the expanded record, and determine whether additional assistance is warranted, such as providing a VA examination.  Then, re-adjudicate the Veteran's claim.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


